Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. T. Patrick Johnson on November 5, 2021.
The application has been amended as follows:
In the Specification:
Paragraph [00185], line 1, the numeral “60”, after the word “Figure”, has been replaced with the numeral --58--.
In the Claims:
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 21-26 and 30-32 directed to Groups non-elected without traverse.  Accordingly, Claims 21-26 and 30-32 have been cancelled.
Claim 27 has been replaced with the following Claim 27:
--27.	A method of monitoring and operating a dual roll paper towel dispenser comprising:
(a)	   a motor carrying out dispensing cycles;

(c)    monitoring an opened and closed status of a door of the dispenser;
(d)    conducting a paper loading operation for each roll that has been detected as being empty when the door status has changed from opened to closed;
(e)    recording that a new roll has been loaded into the dispenser when the paper sensor detects that a sheet has been dispensed; and
(f)    resetting a direction setting of the motor to match a setting that existed prior to the paper loading operation.--
Allowable Subject Matter
Claims 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 27-29 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the a method of monitoring and operating a dual roll paper towel dispenser set forth including the steps of a motor carrying out dispensing cycles; detecting that one or more rolls in the dispenser is empty when a paper sensor does not detect paper after two consecutive dispensing cycles from the same roll;
monitoring an opened and closed status of a door of the dispenser; conducting a paper loading operation for each roll that has been detected as being empty when the door status has changed from opened to closed; recording that a new roll has been loaded into the dispenser when the paper sensor detects that a sheet has been dispensed; and resetting a direction setting of the motor to match a setting that existed prior to the paper loading operation 
.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2001/0001475 teaches a reversible motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654